Citation Nr: 0947610	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-24 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for posttraumatic stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated July 2007, the Veteran 
indicated that he wanted to have a Board hearing at the local 
RO.  He expressed his hearing request again on an August 2007 
RO form by selecting "the first available hearing (either 
video or travel board)."  A travel board hearing was 
scheduled for June 5, 2008, and notice of the hearing was 
provided on April 29, 2008.  However, the Veteran failed to 
appear for the scheduled hearing.  

In an October 2009 personal statement, the Veteran explained 
that he was unable to attend the scheduled travel board 
hearing because he had car trouble on the day of the hearing.  
Specifically, the Veteran stated that his truck broke down en 
route to the hearing.  He called for assistance, but help 
never arrived.  

After a review of the Veteran's request, the undersigned 
finds that good cause has been demonstrated and the motion 
for a new hearing is hereby granted pursuant to 38 C.F.R. § 
20.704(c) (2009).  The Veteran had transportation problems on 
the day of the scheduled hearing.  Therefore, this matter is 
being remanded to schedule the Veteran for a new travel board 
hearing.  Id.

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

Schedule the Veteran for a travel board 
hearing at the RO in North Little Rock, 
Arkansas.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


